Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the presence of claims11-15 directed to claims non-elected without traverse.  Accordingly, claims 11-15 have been cancelled.


Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record. Particularly Mitcheson et al. US 2016/0181873 teaches the general state of the art of a notched wireless power receiver comprising a port (201, FIG3), rectifiers (203, 204) and notched antenna body(s), see 100, FIG6. Palazzi et al. ”Scavenging for Energy: A Rectenna Design for Wireless Energy Harvesting in UHF Mobile Telephony Bands" teaches the general state of the art of wireless power receivers generally comprising a slotted antenna body (FIGURE 2), and rectifier (FIGURE 8). 


Regarding claim 1 and respective dependent claims:


Regarding claim 7 and respective dependent claims:
The primary reason for allowance of the claims is the inclusion of the particular claimed structure comprising a wireless power receiving device comprising: a first antenna structure extending in a first direction; and a second antenna structure extending in a second direction crossing the first direction, wherein each of the first and second antenna structures comprises: a body; rectifiers arranged adjacent to the body; ports, each being located between the body and a corresponding one of the rectifiers; and slots penetrating the body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836